DETAILED ACTION
This is in response to applicants claim amendment and arguments filed 22 December 2020.  Claims 1-6, 9-16, 18, 21 and 23 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 10, 14, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, made in the previous Office action is withdrawn in view of the amendments to these claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 9-16, 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Knapton et al (US2015/0307527) in combination with IWAI (US 2019/0040336) or Sakanoue (US 2016/0369200), and in further view of Tang et al (US 2014/0097059).
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive. As previously set forth, Knapton et al [“Knapton”] disclose an antiwear agent and lubricating compositions containing the antiwear agent.  Knapton further discloses a method for preparing the antiwear agent, and a method of lubricating a driveline device or a grease application by employing a lubricating composition containing the antiwear agent [0001].
Knapton discloses a process for preparing a salt of a hydroxy-substituted di-ester of phosphoric acid comprising (a) reacting a phosphating agent with a monohydric alcohol and with an alkylene polyol, wherein the mole ratio of monohydric alcohol:alkylene polyol is about 0.2:0.8 to about 0.8:0.2 whereby the product mixture formed contains phosphorus acid functionality (that is, not all of the P-OH groups are esterified); and (b) reacting the product mixture of step (a) with an amine [0008].   
Knapton discloses that the phosphorus-containing composition comprises at least some molecules represented by the formulas set forth in [0011].  
Knapton discloses that the product or intermediate prepared from the reaction of the phosphating agent and a monohydric alcohol and an alkylene polyol is further reacted with an amine to form a mixture of materials that may be characterized as comprising an amine salt or salts; it may also contain materials characterized by the presence of a P-N bond [0033].  Knapton teaches that the product includes amine salts of a primary amine, a secondary amine, a tertiary amine, or mixtures thereof [0033].  Knapton sets forth examples of tertiary amines including 
Knapton discloses that the lubricating base oil may be any of the Group I, II, III, IV or V base oils and mixtures thereof [0047]. Kanpton discloses that the composition may additionally contain a polymeric viscosity modifier [0049] and conventional additives including detergents [0064].  Knapton discloses methods of lubricating driveline devices including gears, axles and transmissions with the lubricating composition disclosed therein [0071].     
Applicant’s claims appear to differ by requiring that the hydrocarbyl amine is a tertiary alkyl amine with at least two branched alkyl groups, whereas Knapton teaches that the amine may be a tertiary amine without requiring two branched alkyl groups.  However, as evidenced by IWAI and Sakanoue, such branched tertiary amines are known in the art for forming amine salts with phosphorus acid esters.
IWAI discloses lubricating oil compositions comprising a base oil, (A) detergent, (B1) phosphite ester, (B2) phosphate ester amine salt, (B3) an acidic phosphate ester, (C1) an aliphatic monoamine, and (C2) an aromatic monoamine. The phosphate ester amine salt (B2) is set forth in [0040]-[0050] wherein the amine for forming the phosphate ester amine salt may be any of a primary amine, a secondary amine, and a tertiary amine [0048].  In addition, the amine may be represented by NR3 in which 1 to 3 of the R groups are aliphatic hydrocarbons preferably having 6 to 20 carbon atoms, and may be straight-chain, branched or cyclic [0048].    
Sakanoue discloses lubricating oil compositions comprising a base oil, (B) a tertiary amine, (C) a zinc dithiophosphate, and (D) a phosphorus acid ester amine salt.  The phosphorus acid amine salt is set forth in [0057]-[0071] wherein the amine for forming the phosphate ester amine salt may be any of a primary amine, a secondary amine, and a tertiary amine [0070].  In 3 in which 1 to 3 of the R groups are aliphatic hydrocarbons preferably having 6 to 20 carbon atoms, and may be straight-chain, branched or cyclic [0070].  
Although IWAI and Sakanoue disclose that the amine component may be a tertiary amine containing hydrocarbyl branched chains, the claimed requirement that the branch is in the α or β position is not taught.  However, Tang et al [“Tang”] discloses lubricant compositions comprising a lubricant base oil and a phosphorus and amine component of formula I (Abstract).  Tang teaches that at least two of the R2, R3, and R4 groups in the component may be branched wherein “a branched group is one having at least one secondary or tertiary carbon” [0038]. Thus Tang teaches that phosphorus amine salts are known in the art preferably containing branched alkyl hydrocarbon chains.    
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have used as the amine salt component in the composition of Knapton a branched tertiary amine as evidenced by IWAI/Sakanoue and/or Tang if so desired.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims maybe rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to Arguments
In response applicants amended independent Claim 1 to require that the tertiary alkyl amine with at least two branched alkyl groups “independently branched at the α or the β position”.  Applicants argued that the Knapton/Iwai or Knapton/Sakanoue combinations do not teach or suggest the claimed lubricants comprising tertiary alkyl amine with at least two branched alkyl groups independently branched at the α or β position.  

Applicants argue that the results presented in Table 6 demonstrate that the claimed lubricants (EX4, EX5, EX14) have improved seal compatibility.  The examiner is of the position that the results do not appear to be unexpected as compared to the other phosphorus amine salts containing various branched amines.   
    
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
March 1, 2021